FRANCIS X. KNUCK, Circuit Judge.
Plaintiffs herein served on defendant their request for admissions, pursuant to Rule 1.370, Florida Rules of Civil Procedure. Within the time allowed by said rule, defendant objected to the request, but failed to serve a notice of hearing therewith. Plaintiffs then filed their motion to strike the objections for failure of defendant to comply with the rule. It is this motion to strike with which the court is now concerned.
An examination of Rule 1.370, Florida Rules of Civil Procedure, leads inexorably to the conclusion that the Florida Supreme Court intended the notice language contained therein to be mandatory, just as is the notice language contained in Rule 1.340(b), Florida Rules of Civil Procedure, pertaining to objections to interrogatories. Connecticut General Life Insurance Co. v. Homer, 29 Fla. Supp. 98 (Circuit Court, Dade County, 1967). Such has the salutary effect of speeding the course of discovery. Accordingly, it is ordered —
(1) The motion to strike the defendant’s objections to the request for admissions is granted and said objections are hereby stricken.
(2) Defendant shall respond to the request in accordance with the said rule within ten days from the date of this order, otherwise said requests shall be deemed as admitted.